Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 8/10/2022. Currently claims 1-20 are pending in the application, with claims 11-20 withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-10, without traverse, drawn to a method in the reply filed on 8/10/2022 is acknowledged.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C.102 as being anticipated over Beebe (US Patent Number 4,283,808), hereafter, referred to as “Beebe”. 

Regarding claim 1, Beebe teaches in Figs. 1-2, a customized assistive gripping device, comprising a body (element 18), and a and a slot (element 24) located inside the body. Beebe teaches in Fig. 1, a perspective view of a typical tooth brush mounted thereto in a gripping device, and teaches in Fig. 2, a side-elevational view of the device with a portion thereof broken away.

Beebe teaches that the gripping device (element 16) comprises an elongated body member (element 18) having preferably a cylindrical cross-sectional configuration.  Beebe teaches that the gripping device comprises of an outer surface that conforms to an interior contour of a user's hand in a gripping configuration by teaching in Fig. 5, in another embodiment, showing a gripping device (element 35) wherein the body (element 360 includes a plurality of formed grooves 38. These grooves can be provided with various configurations and arrangements, so that they can be adapted to allow the user's fingers to fit the groove forms.  Beebe also teaches slot comprises a first opening for receiving an object in Figs. 1-2, and 5, and Figs. 1-2 the gripping device along with a tooth brush that is received in the slot.

Regarding claim 2, Beebe teaches in Fig. 2, that the customized assistive gripping device comprises of the body where the bottom portion encloses the slot. Beebe further teaches in Fig. 3, an end-elevational view of the gripping device showing the enclosing.

Regarding claim 3, Beebe teaches in Figs. 1-2 and 5, that the customized assistive gripping device body further comprises a top portion, and wherein the slot is configured to receive the object from the top portion of the body via the first opening.

Regarding claim 4, Beebe teaches in Fig. 2 that the customized assistive gripping device 
body further comprises a gap that spans from the first opening to a second opening (shown in the diagram as dotted line) in the body, wherein the slot is configured to receive the object from the gap.


Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5-7 are rejected under 35 U.S.C.103 as being obvious over Beebe (US Patent Number 4,283,808), in view of Sterman et al. (US Patent Application Publication Number 2015/0321434 A1), hereafter, referred to as “Sterman”.

Regarding claim 5, Beebe teaches in Figs. 1-2, a customized assistive gripping device, comprising a body (element 18), and a and a slot (element 24) located inside the body. Beebe teaches in Fig. 1, a perspective view of a typical tooth brush mounted thereto in a gripping device, and teaches in Fig. 2, a side-elevational view of the device with a portion thereof broken away. Beebe also teaches and outer portion having gripping grooves and inner portion that can receive the brush.

But Beebe fails to explicitly teach that the customized assistive gripping device body is formed using a 3D printing process.  However, Sterman teaches a system and method for forming 3D printed structures includes printing an outer portion and filling an interior of the outer shell portion to form an inner portion. The outer shell portion (equivalent to gripping device) and inner portion (equivalent to slot that can receive the brush) may have differing material properties (abstract). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Sterman and use a three-dimensional (3D) printing process to form the customized device that has an outer portion having gripping grooves and inner portion that can receive the brush (KSR Rationale G, MPEP 2143). It is also well known to the ordinary artisan that the 3D printing process is a widely used process to create rapid prototypes and for customized items without making significant investment in tool (mold) manufacturing.

Regarding claim 6-7, Sterman teaches that the customized assistive gripping device body is made using polylactic acid, and the he customized assistive gripping device slot comprises a silicone filler piece for securing the object, by teaching to use various materials in forming 3D parts, including, but not limited to: thermoplastics (e.g, polylactic acid and acrylonitrile butadiene styrene), high density polyethylene, eutectic metals, rubber, clays (including metal clays), Room Temperature Vulcanizing silicone (RTV silicone), porcelain, as well as possibly other kinds of materials known in the art. Sterman teaches that in embodiments where two or more different printed or extruded materials are used to form a part, any two or more of the materials disclosed above could be used (para. [0047]). Additionally, Beebe also teaches to use plastic material (equivalent to polylactic acid, silicone) for the gripping device.

Claim 8 is rejected under 35 U.S.C.103 as being obvious over Beebe (US Patent Number 4,283,808), in view of Moon et al. (US Patent Application Publication Number 2020/0100947 A1), hereafter, referred to as “Moon”.

Regarding claim 8, Beebe teaches in Figs. 1-2, a customized assistive gripping device, comprising a body (element 18), and a and a slot (element 24) located inside the body. Beebe teaches in Fig. 1, a perspective view of a typical tooth brush mounted thereto in a gripping device, and teaches in Fig. 2, a side-elevational view of the device with a portion thereof broken away. Beebe also teaches and outer portion having gripping grooves and inner portion that can receive the brush.

But Beebe fails to explicitly teach that the customized assistive gripping body further comprises a hinge and a clasp, and the clasp is configured to close the gap. However,
Moon teaches in an embodiment, that a customized cast forms (equivalent to gripping device) include hinges and clasps, that allow a portion of the cast to be opened, so that the cast can be fitted on a user. The custom fit cast can be printed away from the patient. As such, in order for the cast to be fitted on the patient, the cast must be opened, fitted onto the patient, and then closed and clasped in position on the patient. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Moon, and use a known technique that would allow to fit the customized gripping device on to the object it would grip properly using a hinge and clap (KSR Rationale C, MPEP 2143). 

Claims 9-10 are rejected under 35 U.S.C.103 as being obvious over Beebe (US Patent Number 4,283,808), in view of Jackson et al. (US Patent Application Publication Number 2006/0200912 A1), hereafter, referred to as “Jackson”.

Regarding claims 9-10, Beebe teaches in Figs. 1-2, a customized assistive gripping device, comprising a body (element 18), and a and a slot (element 24) located inside the body. Beebe teaches in Fig. 1, a perspective view of a typical tooth brush mounted thereto in a gripping device, and teaches in Fig. 2, a side-elevational view of the device with a portion thereof broken away. Beebe also teaches and outer portion having gripping grooves and inner portion that can receive the brush.

But Beebe fails to explicitly teach that the customized assistive gripping device comprises of an adjustable strap that extends from a first location of the body to a second location of the body. However, Jackson teaches in Fig. 1 hand-held tool that is gripped by the hand.  Jackson teaches that the dorsal surface (the top side of the hand) of the one or more fingers (including the adjacent portions of the user's hand) is in contact with the strap member (element 300). Retaining straps (element 300) are fixed or adjustable. Adjustable retaining strips 300 can be adjusted in a width dimensions to adjust the size of the aperture (element 400, Fig. 2) formed by an engaged retaining strip 300 and body member 200. Jackson also teaches in Fig. 1, that the adjustable strap extends from a first location of the body to a second location of the body. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Jackson, and combine the use of an adjustable strap that extends from a first location of the body to a second location of the body, because that would help the hand to grip the gripping device, and would not allow any accidental drop of the gripping device from the hand, and provide enhanced securing (KSR Rationale A, MPEP 2143).

Jackson also teaches that a retaining strap (element 300) is engaged with a body member (element 200) by clip, screw, hook, snap-fit, glue, hinge, ultrasonic weld, heat bonding, rivet, or weld means, or other engagement means (para. [0040]) and teaches in Fig. 1 to form a loop for the fastener (equivalent to hook-and-loop fastener).


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742